



Exhibit 10.1


Jeniffer Jaynes SEVERANCE AGREEMENT
SEVERANCE AGREEMENT




This Severance Agreement is entered into this 12th day of February, 2018 (the
“Effective Date”), by and among Westell Technologies, Inc., a Delaware
corporation and Westell, Inc., an Illinois corporation (collectively, "the
Company") and Jeniffer Jaynes ("Executive").


RECITALS


A.
The Company desires to continue to retain Executive and recognizes the valuable
services the Executive has rendered and is expected to render in the future, and
desires assurance the Executive will provide her active participation in the
business of the Company; and



B.
The Executive wishes to be continue to serve the Company but desires the
assurances and benefits provided by this Agreement.



NOW, THEREFORE, in consideration of the mutual agreements and other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, and intending to be legally bound, the Company and the Executive
hereby agree as follows:


1.Termination by Company with Severance Pay and Severance Benefits. The Company
may at any time terminate Executive's employment without Cause or reason, by
delivery to Executive of a termination notice. Upon a termination of employment
by the Company without Cause or by the Executive for Good Reason, Executive
shall be entitled to Severance Pay and Severance Benefits upon execution (within
30 days from the date of such termination) and effectiveness of a general
release of the Company and its affiliates generally in the form attached as
Exhibit A hereto (to be updated by the Company to reflect the then particular
circumstances and any legal requirements) and the expiration of any revocation
period thereunder without revocation.


The Executive shall receive the greater of such Severance Pay and Severance
Benefits or any post termination payments or benefits to which Executive may
otherwise be entitled in accordance with Company policy, practice or any other
agreement now or hereafter in effect.


2.Termination without Severance Pay or Severance Benefits. The Company may at
any time terminate the Executive for Cause, effective upon delivery to the
Executive of a termination notice. Executive shall not be entitled to Severance
Pay or Severance Benefits if the Executive





--------------------------------------------------------------------------------





dies, becomes disabled such that she is unable to perform substantially all of
her duties (notwithstanding the provision of any reasonable accommodation) for
one hundred twenty (120) days during any period of 365 consecutive calendar
days, resigns her position, or is terminated by the Company for Cause at any
time.


3.Forfeiture of Severance Pay and Severance Benefits. If Executive shall breach
(other than an immaterial and inadvertent breach) any obligation of
confidentiality, nondisclosure or nonsolicitation under this or any other
written agreement in effect between Executive and the Company or its affiliates,
then in addition to any rights the Company has under those agreements to enjoin
action and recover damages, the Company shall be released from any further
obligation to pay Severance Pay or provide Severance Benefits to the Executive.


4.No Obligation to Seek Further Employment. Executive shall not be required to
seek other employment, nor shall the amount of any Severance Payment provided
hereunder be reduced by any compensation earned by the Executive by virtue of
other employment after the date of termination of Executive's employment with
the Company.


5.Effect on Other Contractual Rights. The provisions of this Agreement, and any
payment provided hereunder, shall not reduce any amounts otherwise payable, or
in any way diminish Executive's existing rights to COBRA benefits or vested
benefits under retirement plans of the Company, including contractual rights
under issued and outstanding stock options owned by the Executive.


6.Confidential Information. Executive acknowledges that the information,
observations and data obtained by her during the course of her employment by the
Company concerning the affairs of the Company and its affiliates (the "Company
Information") are confidential and are the property of the Company or its
affiliates. Executive hereby agrees that she shall not disclose to any
unauthorized person or use for her own account or for the account of any third
party any Company Information without the Company's written consent, unless and
then only to the extent it becomes generally known to and available for use by
the public other than as a result of Executive's acts or failure to act.
Executive shall use her best efforts to prevent the unauthorized misuse,
espionage, loss or theft of the Company Information. Executive further agrees to
deliver to the Company at the termination of her employment, or at any other
time the Company may request in writing, all memoranda, notes, plans, records,
reports and other documents (and copies thereof) relating to Company that
Executive may then possess or have under her control.


7.No Solicitation. Whether or not Executive is entitled to Severance Pay or
Severance Benefits, Executive shall not, for one year following termination: (a)
induce or attempt to induce any person who is employed by the Company or one of
its direct or indirect subsidiaries in any





--------------------------------------------------------------------------------





capacity to leave such person's position, or in any way interfere with the
relationship between the Company or one of its direct or indirect subsidiaries
and such person, or (b) hire directly or through another entity, in any
capacity, any person who was employed by the Company or one of its direct or
indirect subsidiaries within 12 months prior to termination of Executive's
employment, unless and until such person has been separated from employment with
the Company or one of its direct or indirect subsidiaries for at least six
months or that individual was involuntarily terminated by the Company.


8.Definitions:
"Severance Pay"
means an amount equal to twelve months base salary at the base salary rate in
effect for Executive as of the effective date of the termination, but no less
than the salary rate in effect as of the Effective Date, payable in regular
installments at the time salary would have been payable (with each payment being
treated as a separate payment).



"Severance Benefits"
means continued benefits under COBRA for Executive and those of her dependents
who were covered dependents as of the effective date of the termination, which
the Company shall continue to pay for the Company portion of the required
premium or contribution during the period in which the Executive is receiving
severance payments from the Company in the amount which the Company was
remitting on behalf of the Executive prior to her termination. The Executive
shall be required to continue to pay that portion of any premiums or
contributions that the Executive was remitting prior to her termination to
maintain such benefit (subject to any increases imposed by the benefit plan).



"Cause"
means (i) theft, dishonesty, fraudulent misconduct, unauthorized disclosure of
trade secrets, gross dereliction of duty or other grave misconduct on the part
of the Executive that is substantially injurious to the Company or one of its
direct or indirect subsidiaries; (ii) the Executive’s willful act or omission
that she knew would have the effect of materially injuring the reputation,
business or prospects of the Company or one of its direct or indirect
subsidiaries; (iii) the failure by Executive to comply with a particular
directive or request from the Board of the Company or one of its direct or
indirect subsidiaries, regarding a matter material to the Company or one of its
direct or indirect subsidiaries, and the failure thereafter by Executive to
reasonably address and remedy






--------------------------------------------------------------------------------





such noncompliance within thirty (30) days (or such shorter period as shall be
reasonable or necessary under the circumstances) following Executive's receipt
of written notice from such Board confirming Executive's noncompliance; (iv) the
taking of an action by Executive regarding a matter material to the Company or
one of its direct or indirect subsidiaries, which action Executive knew at the
time the action was taken to be specifically contrary to a particular directive
or request from the Board of the Company or one of its direct or indirect
subsidiaries; (v) the failure by Executive to comply with the written policies
of the Company or one of its direct or indirect subsidiaries, regarding a matter
material to the Company, or such subsidiary, including expenditure authority,
and the failure thereafter by Executive to reasonably address and remedy such
noncompliance within thirty (30) days (or such shorter period as shall be
reasonable or necessary under the circumstances) following Executive's receipt
of written notice from such Board confirming Executive's noncompliance, but such
opportunity to cure shall not apply if the failure is not curable; (vi)
Executive's engaging in willful, reckless or grossly negligent conduct or
misconduct which, in the good faith determination of the Board of the Company or
one of its direct or indirect subsidiaries, is materially injurious to the
Company or one or more of its direct or indirect subsidiaries, monetarily or
otherwise; (vii) the aiding or abetting a competitor or other breach by the
Executive of her fiduciary duties to the Company or one of its direct or
indirect subsidiaries for which she serves as officer or director; (viii) a
material breach by Executive of her obligations of confidentiality or
nondisclosure or (if applicable) any breach of Executive’s obligations of
nonsolicitation under this Agreement; (ix) the use or knowing possession by
Executive of illegal drugs on the premises of the Company or one of its direct
or indirect subsidiaries; (x) Executive is convicted of, or pleads guilty or no
contest to, a felony or a crime involving moral turpitude; or (xi) the
Executive’s consent to an order of the Securities and Exchange Commission for
the Executive’s violation of the federal securities laws.


“Good Reason”
means that Executive, without his or her consent, has; (i) incurred a
“permanent” material reduction in Executive’s current Base






--------------------------------------------------------------------------------





Salary or bonus opportunity, (ii) suffered a material breach of this Agreement
by the Company; or (iii) been required to relocate or travel more than
thirty-five (35) miles from his/her current place of employment in order to
continue to perform the duties and responsibilities of his/her position (not
including customary travel as may be required by the nature of his/her
position).


9.Notice. For purposes of this Agreement, notices and all other communications
provided for in the Agreement shall be in writing and shall be deemed to have
been duly given when delivered or mailed by United States registered mail,
return receipt requested and postage prepaid, addressed, in the case of
Executive, to her latest address in the Company records, and in the case of the
Company, to the Company's principal office, provided that all notice to the
Company shall be directed to the attention of the Board of Directors with a copy
to the Secretary of the Company, or to such other address as either party may
have furnished to the other in writing in accordance herewith, except that
notice of change of address shall be effective only upon receipt.


10.Waiver, Amendment and Integration. No provision of this Agreement may be
modified, waived or discharged unless such waiver, modification or discharge is
agreed to in writing signed by the Executive and the Company. No waiver by
either party at any time of any breach by the other party of, or compliance
with, any condition or provision of this Agreement to be performed by such other
party shall be deemed a waiver of similar or dissimilar provisions or conditions
at the same or at any prior or subsequent time. No agreements or
representations, oral or otherwise, express or implied, with respect to the
subject matter hereof have been made by either party which are not set forth
expressly in this Agreement. This Agreement sets forth the complete agreement of
the Company with regard to any post termination payment and benefits.


11.Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Illinois, excluding conflicts of law
principles.


12.No Employment Contract. Nothing in this Agreement shall be deemed to
constitute a contract or guaranty of employment or alter the at-will status of
Executive's employment.


13.Validity. The invalidity or unenforceability of any provisions of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement, which shall remain in full force and effect.


14.Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed to be an original but all of which together will
constitute one and the





--------------------------------------------------------------------------------





same instrument.


15.Tax Effect. All payments and benefits provided hereunder shall be provided
net of applicable withholding.


IN WITNESS WHEREOF, the parties have executed this Agreement as of the Effective
Date.


Westell Technologies, Inc.


By: /s/ Kirk R. Brannock
Title: Chief Executive Officer


Westell, Inc.


By: /s/ Kirk R. Brannock
Title: Chief Executive Officer


/s/ Jeniffer Jaynes
Jeniffer Jaynes







